
	

115 SRES 280 ATS: Designating the week of October 2 through October 6, 2017, as “National Health Information Technology Week” to recognize the value of health information technology in transforming and improving the healthcare system for all people in the United States.
U.S. Senate
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 280
		IN THE SENATE OF THE UNITED STATES
		
			October 3, 2017
			Ms. Stabenow (for herself, Mr. Thune, Mr. King, and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		October 25, 2017Committee discharged; considered and agreed toRESOLUTION
		Designating the week of October 2 through October 6, 2017, as National Health Information Technology Week to recognize the value of health information technology in transforming and improving the
			 healthcare system for all people in the United States.
	
	
 Whereas Congress has emphasized that the use of health information technology is essential to providing coordinated care, expanding access to care, and improving the quality of mental and physical health for all people in the United States;
 Whereas health information technology is essential for improving patient care, ensuring patient safety, stopping duplicative tests and paperwork, and reducing healthcare costs;
 Whereas Congress has recognized that the convergence of medical advances, health information technology, and high-speed broadband networks are transforming the delivery of care by bringing healthcare providers and patients together virtually, especially those patients who are in disadvantaged populations and areas;
 Whereas the further development of precision medicine, which tailors medicines and treatments to the unique genetic blueprint, lifestyle, and environmental data of each patient, requires advances in health information technology to compare that data with the information of other individuals in order to predict illness and determine the best treatments;
 Whereas Congress has recognized the need, and taken action, to modernize regulations in order to grow the health information technology market, improve the health of all people in the United States, create high-demand jobs, and stimulate market innovation; and
 Whereas it is necessary to continue activities that are foundational to the transformation of healthcare delivery in the United States, including—
 (1)promoting innovation in health information technology; (2)opening interoperability between systems and devices; and
 (3)exchanging health information confidently and securely among different providers, systems, and insurers: Now, therefore, be it
			
	
 That the Senate— (1)designates the week of October 2 through October 6, 2017, as National Health Information Technology Week;
 (2)recognizes the value of information technology and management systems in transforming healthcare for the people of the United States; and
 (3)encourages all interested parties to promote the use of information technology and management systems to transform the healthcare system of the United States.
			
